WILSHIRE VARIABLE INSURANCE TRUST (the “Trust”) Supplement dated April 10, 2009 to the Prospectus of the Socially Responsible Fund (the “Fund”) of the Trust dated December 22, 2008 This Supplement information replaces and supersedes any contrary information contained in the Prospectus. Pursuant to an exemptive order from the Securities and Exchange Commission, Wilshire Associates Incorporated (“Wilshire”) may add or remove a sub-adviser and enter into a sub-advisory agreement without shareholder approval, as may normally be required by the Investment Company Act of 1940, as amended, upon the approval of the Board of Trustees. Effective March31, 2009, Wilshire hired ClearBridge Advisors, LLC (“ClearBridge”) to replace AllianceBernstein, L.P. as sub-adviser to the Socially Responsible Fund (the “Fund”).As a result, all references to AllianceBernstein, L.P. as sub-adviser of the Fund are deleted from the Prospectus and are replaced with ClearBridge. The following information has been added to the “SUMMARY” section in the “SOCIALLY RESPONSIBLE FUND” sub-section under “Main Investment Strategies” beginning on page 10 of the Prospectus. Wilshire allocates the Fund’s assets between two investment strategies: an appreciation strategy and a large cap core strategy. Currently, Wilshire has retained ClearBridge Advisors, LLC (“ClearBridge”) to manage the Socially Responsible Fund.The basic investment philosophy of ClearBridge is described below. Appreciation Strategy The portfolio managers’ appreciation investment strategy consists of individual company selection and management of cash reserves. The portfolio managers look for investments among a strong core of growth and value stocks, consisting primarily of blue chip companies dominant in their industries. The Fund may also invest in companies with prospects for sustained earnings growth and/or a cyclical earnings record. In selecting individual companies for the appreciation sleeve of the Fund’s portfolio, the portfolio managers look for the following: ·Strong or rapidly improving balance sheets ·Recognized industry leadership ·Effective management teams that exhibit a desire to earn consistent returns for shareholders In addition, the portfolio managers consider the following characteristics: ·Past growth records ·Future earnings prospects ·Technological innovation ·General market and economic factors ·Current yield or potential for dividend growth Generally, companies in the appreciation sleeve of the Fund’s portfolio fall into one of the following categories: ·Undervalued companies: companies with assets or earning power that are either unrecognized or undervalued. The portfolio managers generally look for a catalyst that will unlock these values. The portfolio managers also look for companies that are expected to have unusual earnings growth or whose stocks appear likely to go up in value because of market changes in the way they do business (for example, a corporate restructuring). ·Growth at a reasonable price: companies with superior demonstrated and expected growth characteristics whose stocks are available at a reasonable price. Typically, there is strong recurring demand for these companies’ products. The portfolio managers adjust the amount held in cash reserves depending on the portfolio managers’ outlook for the stock market. The portfolio managers will increase the Fund’s allocation to cash when, in the portfolio managers’ opinion, market valuation levels become excessive. If the Fund holds a significant portion of its assets in cash during periods of stock market increases, that could prevent the Fund from achieving its investment objective. Large Cap Core Strategy The large cap core sleeve of the Fund intends to pursue both growth and conservation of capital while generally seeking to maintain a fully-invested position in equities by selecting certain equity securities primarily for the growth opportunities they present and other equity securities primarily for the purpose of conserving capital. The portfolio managers look for companies they believe are able to increase earnings and dividends at an above-average rate and still retain enough cash to finance future growth in their businesses. The portfolio managers emphasize individual security selection while spreading the large cap core sleeve Fund’s investments among industries and sectors for broad market exposure. The portfolio managers seek to construct an investment portfolio whose weighted average market capitalization is similar to the Standard & Poor’s 500 Index of Composite Stocks (“S&P 500 Index”). The portfolio managers use a fundamental analysis to identify high-quality companies — companies with an oligopoly or monopoly in their respective markets, a strong franchise and market share, a high return on equity and conservative accounting practices — and then consider whether the stocks are relatively over- or under-valued. The portfolio managers also look for a catalyst for stock price appreciation, such as good management, positive changes in strategy or improvement in the company’s competitive position. The portfolio managers favor companies with above-average growth in dividend yields because the portfolio managers believe this shows responsible use of capital on the part of the companies. The large cap core sleeve Fund invests for the longer term. The portfolio managers, however, continue to reappraise the Fund’s holdings, take profits or losses and raise cash to reinvest in newly emerging areas of interest, within the scope of the Fund’s large cap core investment policy. The portfolio managers’ sell discipline is the result of the portfolio managers’ regular review of the Fund’s portfolio holdings. If a company’s fundamentals deteriorate or its business fails to meet the portfolio managers’ expectations for growth or conservation of capital, the portfolio managers evaluate the stock as a sale candidate. The portfolio managers continually assess the risk and reward profile of companies in the large cap core sleeve portfolio. The portfolio managers generally will reduce a position as risk and reward become less favorable. The portfolio managers generally will eliminate a position whose valuation becomes excessive or unsustainable. The portfolio managers may also sell a stock to substitute a similar company with a materially better risk and reward. Once the Fund’s investment criteria have been met, ClearBridge employs its Socially Aware Investment (SAI) Program criteria to apply rigorous proactive/supportive screening guidelines to identify investments consistent with both the financial and social objectives of the portfolio and some avoidance screening.Proactive or supportive screening examines issues such as progressive workplace practices, environmental innovation and community involvement.Avoidance screens exclude investments in companies that have significant involvement in the manufacture of tobacco and alcohol products, the provision of gaming services, the production of nuclear power or the manufacture of weapons.When a security that would be held in the portfolio in the underlying, unscreened investment strategy is excluded by the ESG (environmental, social, governance) integration or screening, ClearBridge invests the cash that would have been invested in that security in an alternate investment and/or allocates such cash to other investments held in the portfolio. ClearBridge will review the Fund’s adherence to the socially aware investment guidelines on a quarterly basis.All stocks purchased by the Fund will meet such criteria at the time of purchase.Stocks held by the Fund may be divested prior to reaching fair value, as determined by ClearBridge, if during the quarterly review of the Fund’s investment universe, ClearBridge determines that a stock no longer meets the socially aware investment criteria. In addition, from time to time, for temporary defensive purposes, when ClearBridge determines such a position is advisable in light of economic or market conditions, the Fund may invest a portion of its assets in cash and cash equivalents.Pending investment, to meet anticipated redemption requests, or as a temporary defensive measure if ClearBridge determines that market conditions warrant, the Fund may also invest, without limitation, in high quality, U.S. dollar-denominated money market instruments.The reason for implementing a temporary defensive position is to avoid market losses.However, if market conditions improve, this strategy may result in reducing the potential gains from a rising market, thus reducing the Fund’s ability to achieve its investment objective. Main Risks of Investing:The Fund only invests in companies that meet its criteria for socially responsible investing.Because of this restriction, the investments that ClearBridge may choose from may be more limited than those of a fund that is not restricted to investing in companies that meet social criteria.As a result, ClearBridge may pass up opportunities to buy certain securities when it is otherwise advantageous to so do or may sell certain securities when it is otherwise disadvantageous to do so.In addition, investing in socially responsible companies may result in the Fund investing more or less in a specific sector of the economy relative to its benchmark.Since the Fund invests most of its assets in common stocks, one of the primary risks is that the value of the stocks it holds might decrease in response to the activities of the company that issued the stock or general economic and market conditions.More information about the risks of investing in the Fund is located in the sections entitled “More About Risks” on page 19 and “Types of Investments and Associated Risks” on page 21.There can be no assurance that the Fund will meet its investment objective.The Fund’s investment returns will vary, and you could lose money by investing in the Fund. The following information supplements that contained in the “MANAGEMENT” section and “Investment Adviser” sub-section on page 26 of the Prospectus. Information regarding the Board’s approval of the Investment Sub-Advisory Agreement with ClearBridge for the Fund will be included in the semi-annual report to shareholders dated June 30, 2009. The following information has been added to the “MANAGEMENT” section and “Sub-Advisers” sub-section beginning on page 27 of the Prospectus. ClearBridge ClearBridge, 620 8th Avenue, New York, NY 10018, is registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”).ClearBridge provides investment management services to institutional and retail investors.ClearBridge was formed in 2006 by Legg Mason, Inc. (“Legg Mason”) following Legg Mason’s acquisition of substantially all of the global investment management business then known as Citigroup Asset Management from Citigroup, Inc.ClearBridge is Legg Mason’s largest equity manager, with approximately $49.9 billion in assets under management at December 31, Senior Portfolio Managers Scott Glasser and Michael Kagan, along with Portfolio Manager Mary Jane McQuillan, head of the Environmental, Social and Governance (ESG) Research & Integration research team, are primarily responsible for managing the Socially Responsible Fund. Mr.
